235 F.2d 783
Matter of the Petition of LAKE TANKERS CORPORATION for Exoneration from or Limitation of Liability.
No. 268.
Docket 23965.
United States Court of Appeals Second Circuit.
Petition Filed June 7, 1956.
Decided August 21, 1956.

On Petition for Rehearing en banc.
Burlingham, Hupper & Kennedy, New York City (Eugene Underwood and H. Barton Williams, New York City, of counsel), for Lake Tankers Corporation, petitioner-appellant.
Rosen & Rosen, Poughkeepsie, N. Y., and Mahar & Mason, New York City (Frank C. Mason, New York City, of counsel), for Lillian M. Henn, claimant-appellee, in opposition.
Before CLARK, Chief Judge, and FRANK, MEDINA, HINCKS, LUMBARD, and WATERMAN, Circuit Judges.
PER CURIAM.


1
Petition for rehearing en banc of our decision, 2 Cir., 232 F.2d 573, affirming as modified the decision, D.C.S.D.N.Y., 137 F. Supp. 311, granted. Upon due and further consideration by the entire court of the appeal on the merits and of the able additional briefs submitted by counsel for the respective parties, we adhere to our original decision.


2
Judges CLARK, FRANK, LUMBARD, and WATERMAN, concurring.


3
Judges MEDINA and HINCKS dissenting.